
	
		II
		111th CONGRESS
		1st Session
		S. 1957
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 28, 2009
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Public Utility Regulatory
		  Policies Act of 1978 to authorize the Secretary of Energy to make loans to
		  publicly owned electric utilities to finance and refinance projects to comply
		  with any Federal energy efficiency resource standard, and for other
		  purposes.
	
	
		1.Loans to publicly owned electric utilities
			 to comply with Federal energy efficiency resource standard and for other
			 purposesTitle VI of the
			 Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2601 et seq.) is
			 amended by adding at the end the following:
			
				610.Loans to publicly owned electric utilities
				to comply with Federal energy efficiency resource standard and for other
				purposes
					(a)PurposesThe purposes of this section are—
						(1)to reduce the cost incurred by publicly
				owned electric utilities in complying with any Federal energy efficiency
				resource standard and for other purposes; and
						(2)to minimize the impact of compliance on
				electricity rates for consumers.
						(b)Definition of publicly owned electric
				utilityIn this section, the
				term publicly owned electric utility means a State utility with a
				service obligation, as those terms are defined in section 217 of the Federal
				Power Act (16 U.S.C. 824q) (as in effect on the date of enactment of this
				section).
					(c)LoansThe Secretary shall make loans available to
				publicly owned electric utilities to carry out qualified projects approved by
				the Secretary.
					(d)Qualified projects
						(1)In generalA loan may be made under this
				section—
							(A)to finance or refinance the costs of the
				acquisition, construction, or improvement of an electric generation,
				transmission, or distribution facility or utility property or assets, including
				the costs of any indirect acquisition of such a facility or any utility
				property or assets; or
							(B)to refinance bonds issued by a State
				utility described in section 10631(c)(3) of the Revenue Act of 1987 (Public Law
				100–203; 101 Stat. 1330–455).
							(2)DisapprovalThe Secretary may disapprove an application
				for a loan for a project under this section if the Secretary determines that
				the revenues available to repay the loan are unlikely to be sufficient to cover
				the repayment obligations of the proposed loan.
						(e)TermsA loan made by the Secretary to a publicly
				owned electric utility under this section shall—
						(1)be for a term of not to exceed 30
				years;
						(2)be secured in a manner that is consistent
				with customary financing arrangements for publicly owned electric utilities;
				and
						(3)bear an annual interest rate that is not
				more than the lesser of—
							(A)50 basis points more than the Federal funds
				rate established by the Board of Governors of the Federal Reserve System;
				or
							(B)2 percent.
							(f)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section such sums as are
				necessary.
					.
		
